IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENNIS P. WALSH, Regional Director

of the Fourth Region of the :
NATIONAL LABOR RELATIONS BOARD,
for and on behalf of the ;
NATIONAL LABOR RELATIONS BOARD :

Petitioner, :
V. :  3:19-CV-1079
: (JUDGE MARIANI)
MOUNTAIN VIEW CARE AND
REHABILITATION CENTER, LLC
Respondent.
MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

Presently before the Court is the Regional Director of the Fourth Region of the
National Labor Relations Board’s Petition for Injunction under Section 10(j) of the National
Labor Relations Act, as Amended (Doc. 1). Petitioner seeks injunctive relief pursuant to
Section 10(j) of the National Labor Relations Act (“NLRA”) pending final disposition of the
matters pending before the Board with respect to unfair labor practices alleging that
Mountain View Care and Rehabilitation Center, LLC (the Respondent herein), has engaged
in, and is engaging in, unfair labor practices in violation of Section 8(a)(1) and (3) of the
NLRA. Specifically, the Regional Director has charged the Respondent, as an employer
engaged in commerce within the meaning of Section 2(2), (6) and (7) of the NLRA, with

unlawfully interrogating an employee, Yolanda Ramos, about her union activities and the
union activities of other employees on March 4, 2019, and thereafter on that same date,
suspending Yolanda Ramos and then discharging her on March 5, 2019.

A hearing before an Administrative Law Judge of the National Labor Relations Board
is scheduled to begin on July 8, 2019. (Doc. 14-4).

The Regional Director's petition for injunctive relief requests that this Court, pursuant
to Section 10(j) of the NLRA, direct the Respondent to appear before this Court and show
Cause why an injunction should not issue enjoining and restraining the Respondent and its
officers and agents, pending final disposition of these matters pending before the Board from:

(a) discharging, suspending, or otherwise discriminating against employees

because they support or assist the Union or engage in protected concerted
activity;

(b) interrogating employees about their union membership, activities, and

sympathies;

(c) in any like or related manner, interfering with, restraining, or coercing its

employees in the exercise of the rights guaranteed to them in Section 7 of the
NLRA.
(Doc. 1, at 6-7). The Petition further requests that the Court enter an Order directing the
Respondent, its officers, representatives, agents, servants, employees, attorneys,
successors, and assigns and “all persons acting in concert or participation with it or them” to

do the following pending final disposition of the matters pending before the NLRB:

 
Within 5 days, on an interim basis, rescind the suspension issued to Yolanda
Ramos and not rely on that suspension when issuing any future discipline;
Within 5 days, on an interim basis, offer Yolanda Ramos immediate
reinstatement to her previous position or, if that position no longer exists, to a
substantially equivalent position, without prejudice to her seniority or any
other rights and privileges she previously enjoyed, displacing, if necessary
any employees hired to replace her;

Within 10 days of the Court’s Order, to hold a mandatory employee meeting
or meetings, on working time and scheduled to ensure the widest possible
employee attendance, at which the District Court's Order will be read to
employees by a responsible Respondent official in the presence of a Board
agent or, at the Respondent's option, have a Board agent read the Order in
the presence of a responsible Respondent official, with notice of the meeting
for the reading of the Order to be announced in the same manner as the
Respondent would customarily announce a meeting of employees and
require all service and maintenance employees at this facility to attend the
meetings and to obtain the prior approval of the Regional Director of the
Fourth Region of the NLRB as to the time and date of the meeting or

meetings for the reading of the Court’s Order and the Regional Director's
approval of the content and method of announcement to employees of the
reading of the Court’s Order;

(d) Within 20 days of the issuance of this Court’s Order, to file with the District

Court with service upon the Petitioner, a sworn Affidavit from a responsible
Official of the Respondent setting forth with specificity the manner in which the
Respondent has complied with the Court’s Order, including the locations and
posting required by the Order.

(Id. at 7-8).

This Court, by Order dated June 25, 2019, directed the Respondent to show cause
why an injunction should not issue enjoining and restraining it from engaging in certain acts
and conduct in violation of the NLRA as described above pending final disposition of these
matters before the NLRB. (Doc. 9).

On July 1, 2019, the Court held a hearing on the Regional Director's Petition for
Injunction under Section 10(j) of the NLRA. At the hearing, the parties each presented
opening and closing statements. In addition, Petitioner called Luis Lopez, an organizer for
the Retail, Wholesale and Department Store Union, as a witness, and introduced several
exhibits into evidence.

The Petition having been fully briefed and a show cause hearing having been held,

the Petition is ripe for disposition. For the reasons that follow, the Regional Director's

 

 
Petition for Injunction under Section 10(j) of the NLRA (Doc. 1) will be granted as set forth in
this memorandum opinion and the accompanying order.'
Il. FINDINGS OF FACT

1. Petitioner is the Regional Director of the Fourth Region of the National Labor
Relations Board (the “Board”), an agency of the United States, and filed the Petition
for and on behalf of the Board. (Doc. 11, at 2,1; Doc. 14, at 9, { 1).

2. Respondent is Mountain View Care and Rehabilitation Center, LLC, the operator of a
licensed nursing facility located in Scranton, Lackawanna County, Pennsylvania, and
the employer in the related case pending before the National Labor Relations Board.
(Doc. 14, at 9, J 3).

3. Jurisdiction of this Court is invoked pursuant to Section 10(j) of the NLRA. (Doc. 11,
at 2, 2; Doc. 14, at 9, J 2).

4. On May 1, 2019, Retail, Wholesale and Department Store Union (the “Union’),
pursuant to the provisions of the NLRA, filed an amended charge with the Board in
Case 04-CA-238216 alleging that Respondent, an employer within the meaning of
Section 2(2) of the Act, has engaged in, and is engaging in, unfair labor practices
within the meaning of Section 8(a)(1) and (3) of the Act. (Doc. 11, at 2, 7 3; see also,

Amended Charge Against Employer, Doc. 1, Ex. A).

 

' The parties agree that this Court has jurisdiction of the parties and of the subject matter of the
proceeding, and under Section 10(j) of the NLRA is empowered to grant injunctive relief. (Doc. 11, at 6, J
1; Doc. 14, at 12, J 1).
5. On May 14, 2019, the Union, pursuant to the provisions of the NLRA, filed a second
amended charge with the Board in Case 04-CA-235894 alleging that Respondent has
engaged in, and is engaging in, unfair labor practices within the meaning of Section
8(a)(1) and (5) of the Act. (Second Amended Charge Against Employer, Doc. 1, Ex. B).

6. On May 16, 2019, based upon the charge in Case 04-CA-235894 and 04-CA-238216,
the General Counsel of the Board, on behalf of the Board, by Petitioner, issued an
“Order Consolidating Cases, Consolidated Complaint and Notice of Hearing” (the
“Complaint’), pursuant to Section 10(b) of the NLRA, alleging inter alia that
Respondent has engaged in, and is engaging in, unfair labor practices within the
meaning of Section 8(a)(1) and (3) of the Act. (Doc. 11, at 2, ] 5; NLRB Order, Doc.
1, Ex. C).

7. Respondent does not contest that, under the standards of proof applicable in Section
10(j) proceedings, there is reasonable cause to believe that the allegations set forth in
the Complaint before the Board are true. However, Respondent is contesting that
matter on the merits before the Board and the Board has scheduled a hearing in that
matter for July 8, 2019 before an Administrative Law Judge. (Doc. 14, at 10, 9] 5; see
also, Hr’g Tr., at 6, 23 (Respondent's counsel acknowledging that “under the minimal
standards required under 10(j), we do concede that the Board has met their burden”

with respect to the “reasonable cause” prong of the Section 10(j) analysis)).
8. Upon consideration of the evidence presented to the Court, including all exhibits filed
of record and all testimony and exhibits produced at the hearing, and Respondent’s
agreement that there is reasonable cause to believe that the allegations set forth in
the Complaint are true, the Court finds for the purposes of injunctive relief afforded
under Section 10(j) that there is reasonable cause to believe that Respondent has
engaged in, and is engaging in, unfair labor practices within the meaning of Section
8(a)(1) and (3) of the Act, affecting commerce within the meaning of Section 2(2), (6)
and (7) of the Act. (Doc. 11, at 3-5, 7 6). Specifically,

a. At all material times, Respondent, a Pennsylvania limited liability company,
has provided rehabilitation services and nursing home care at a nursing home
located in Scranton, Pennsylvania.

b. During the past year, Respondent, in conducting its business operations
described, received gross revenues in excess of $100,000 and purchased and
received at the Nursing Home goods valued in excess of $5,000 directly from
points outside the Commonwealth of Pennsylvania.

c. Atall material times, Respondent has been an employer engaged in
commerce within the meaning of Section 2(2), (6) and (7) of the NLRA and a
health care institution within the meaning of Section 2(14) of the Act.

d. Atall material times, the Union has been a labor organization within the

meaning of Section 2(5) of the NLRA.
. Atall material times, Donna Molinaro held the position of Administrator and

Linda Yarros held the position of Human Resources Director. Both individuals

are supervisors of Respondent within the meaning of Section 2(11) of the NLRA

and are agents of Respondent within the meaning of Section 2(13) of the Act.
About March 4, 2019, Respondent, by Donna Molinaro and Linda Yarros, in

Linda Yarros' office, interrogated employee Yolanda Ramos about her union

activities and the union activities of other employees.

. About March 4, 2019, Respondent suspended Yolanda Ramos.

. About March 5, 2019, Respondent discharged Yolanda Ramos.

There is reasonable cause to believe that Respondent suspended and

thereafter discharged Yolanda Ramos because she supported and assisted

the Union and engaged in concerted activities, and to discourage employees

from engaging in these activities.

There is reasonable cause to believe that by the conduct described above,

Respondent has been interfering with, restraining and coercing employees in

the exercise of the rights guaranteed in Section 7 of the Act in violation of

Section 8(a)(1) of the NLRA.

. There is reasonable cause to believe that by the conduct described above,

Respondent has been discriminating in regard to the hire or tenure or terms or

 

 

 
conditions of employment of its employees, thereby discouraging membership
in a labor organization in violation of Section 8(a)(1) and (3) of the NLRA.

|. There is reasonable cause to believe that the unfair labor practices of
Respondent described above affect commerce within the meaning of Section
2(6) and (7) of the NLRA.

9. The Union organized the Respondent's Certified Nurses Assistants (“CNA”) in June,
2018. (Hr'g Tr., Test. of Luis Lopez, at 40; Aff. of Luis Lopez, Doc. 4, Ex. A).

10. The Union and Respondent are currently involved in collective bargaining as to the
full-time and regular part-tine CNA-unit employees but have not reached a Collective
Bargaining Agreement. (Doc. 14, at 12, § 16; Hr’g Tr., at 31; Hr'g Tr., Test. of Luis
Lopez, at 40-41). With respect to the negotiations, the parties have not reached an
agreement on “the two biggest pies that we consider important”: wages and medical.
(Hr'g Tr., Test. of Luis Lopez, at 43). Approximately 5-10 negotiation sessions took
place between October, 2018 and May, 2019. (Hr’g Tr., at 31; Hr'g Tr., Test. of Luis
Lopez, at 41).

11. In May, 2019, the Union filed representation petitions for units on behalf of 36 per diem
CNAs and 35-36 LPNs. An election is scheduled for the per diem CNA unit, but no
election has been scheduled for the LPN unit. (Hr’g Tr., Test. of Luis Lopez, at 43-45).

12. On or about February 28, 2019, the Union, in an attempt to expand its unit at

Respondent's facility, began recruiting employee leaders and collecting signatures for
a service and maintenance unit which consisted of the following: housekeeping,
dietary, laundry aides, maintenance, and recreation/activities. (Hr’g Tr., Test. of Luis
Lopez, at 45; Aff. of Luis Lopez, Doc. 4, Ex. A).

13. Yolanda Ramos was one of the first employees to act to organize the service and
maintenance employees and secure employee signatures. (Doc. 14, at 10, § 7; Aff.
of Luis Lopez, Doc. 4, Ex. A). Yolanda Ramos was the only non-CNA to collect
signatures for the petition. (Hr’g Tr., Test. of Luis Lopez, at 46).

14. Prior to the discharge of Yolanda Ramos, the Union had collected 13 signatures on
the petition to organize between February 27, 2019 and March 1, 2019. (Union
Petitions, Doc. 4, Ex. D; Hr’g Tr., Test. of Luis Lopez, at 46). Since the discharge of
Yolanda Ramos on March 5, 2019, to the date of the hearing before this Court, the
Union has collected 6 additional signatures. (Hr'g Tr., Test. of Luis Lopez, at 46-47,
65; Petitioner's Hr’g Ex. 2(b) at 4 (offered as “an addition to [Doc. 4] Ex. D”)). None of
the additional signatures are from dietary aides. (Hr'g Tr., Test. of Luis Lopez, at 47,
65; see also, Hr'g Tr. at 9, 14).

15. Following the discharge of Yolanda Ramos, there are no non-CNAs collecting
signatures for the employees. (Hr'g Tr., Test. of Luis Lopez, at 47).

16. Following the discharge of Yolanda Ramos on March 5, several employees have
declined to sign the Union petition or aid in the Union organizing of service and

maintenance workers and have expressed fear and/or apprehension about losing

10

 

 
their employment or “getting in trouble” should they support the Union organizing
efforts. (Aff. of Confidential Witness |, Doc. 4, Ex. B (CNA stating that on April 5, a
kitchen employee “said that what the Employer had done to . .. Ramos was very
unfair and that everyone was upset about it” but refusing to sign petition because
he/she “did not want to be the only one signing and exposing [him/her] to getting in
trouble."); (Aff. of Confidential Witness II, Doc. 4, Ex. C (CNA stating that: (1) a
dietary aide “told me that [he/she] would support the Union but did not want to get in
trouble” and that the aide said that “we had to be very careful because there were
people out there who would tell on you if you spoke about the Union”; (2) ona
different occasion, a housekeeping/laundry employee who had previously signed the
petition “asked whether [she] could get in trouble for signing the petition”; and (3) a
dietary aide told the CNA that she “did not know if she would sign the petition, given
everything that happened with Ramos.”); Aff. of Luis Lopez, Doc. 4, Ex. A (stating that
a housekeeper who attended a Union meeting in mid-March told him that “everyone
was too scared to sign because of what happened to Ramos” and that a dietary aide
who attended a different meeting “said that no one wanted to sign the petition and
were scared of being terminated like Ramos’ and that he/she said that he/she “could

not afford to get terminated.”); see also, Hr'g Tr., Test. of Luis Lopez, at 47-50).

11
17. As of June, 2019, all of the dietary operations at Respondent's facility have been
subcontracted out to a third-party, Sodexo, and therefore all of the dietary aide
workers are no longer employed by Respondent. (Hr’g Tr., at 19).

18. As a result of the subcontracting of all dietary operations to Sodexo, Respondent
asserts that it does not have the ability to return Yolanda Ramos to the position of a
dietary aide. However, Respondent acknowledges that it can return Yolanda Ramos
to a housekeeping position at the same salary as she was receiving at the time of her
termination. (Hr’g Tr., at 19, 28-29, 73).

19. Due to the time it takes to receive a decision from an Administrative Law Judge, and
the subsequent proceedings and appeals thereafter should the Petitioner prevail and
the Respondent not wish to comply, it may take “years” before a Final Order is issued
which may be enforced against the Respondent. (See Hr’g Tr., at 17-18; 27). This
timetable for the ultimate resolution of the underlying action significantly hinders the
Union's efforts to organize and increases the likelihood that the interest in, and
energy of, a union drive will dissipate over the 2-3 years that it may take to fully
resolve this action. Absent injunctive relief under Section 10(j), this timetable allows
the Respondent to accomplish any unlawful objectives to prevent Union organization
and formation before a Final Order may be issued, specifically those which are the
subject of the Petitioner's Complaint which will be heard by an ALJ of the NLRB on

July 8, 2019.

12
20. In 2018, the NLRB issued 1088 complaints and received 22 authorizations for the
filing of a petition for an injunction pursuant to Section 10(j) of the NLRA. (Petitioner's
Hr’g Ex. 2(a)).

21. Based on the evidence presented, it may be fairly anticipated that, unless restrained,
Respondent will continue its aforesaid unlawful acts and conduct in violation of
Section 8(a)(1) and (3) of the NLRA.

22. Based on the evidence presented, unless the continuation or repetition of the above
described unfair labor practices is restrained, a serious failure of enforcement of
important provisions of the NLRA, and of the public policy embodied in the Act, will
result before an ultimate order of the Board can issue.

Ill. STANDARD FOR ISSUANCE OF INJUNCTION UNDER SECTION 10(J) OF THE NLRA

“In determining whether interim relief is appropriate under § 10(j), a district court
must evaluate whether there is ‘reasonable cause’ to believe that an unfair labor practice
has occurred and whether an injunction would be ‘just and proper.” Pascarell ex rel.

N.L.R.B. and Int'l Ladies Garment Workers Union v. Vibra Screw Inc., 904 F.2d 874, 877

(3d Cir. 1990).

In Vibra Screw, the Third Circuit reversed the District Court and remanded the case

with the direction to enter an order granting an injunction pursuant to Section 10(j). In so

doing, it noted that “this case involves a situation in which the union had recently been

certified, management had demonstrated anti-union bias, and, most importantly,

13
management had fired the few employees who had been the most open in their support for
the union.” /d. at 881. The Court, in language that has application to the present case,
stated:

The message this management action sent was clear—if one is associated with
the union, one will be disciplined. Not only is that precisely the kind of message,
and action, that the NLRA prohibits, it is the kind of message that cannot be
effectively retracted even if the discharged employees are ultimately reinstated
by the Board. Employees will not risk the uncertainty and hardship attendant
upon even temporary lay-off if that is the price they must pay for union activity.

Id.
The Circuit in Vibra Screw also made clear what is necessary for the issuance of
Section 10(j) injunctive relief:

In order to obtain a § 10(j) injunction, the Board must also establish that it had
reasonable cause to believe that the NLRA was violated. Although the ultimate
question to be decided is whether the employer intended to thwart the
bargaining process, we held in Wellington Hall, that “[i]n a section 10(j) or 10(I)
case the court need not, indeed should not, make a finding of employer
motivation. It need only find a reasonable cause for belief that there was such
a motivation.” [Eisenberg ex rel. N.L.R.B. v. Wellington Hall Nursing Home, Inc.,
651 F.2d 902, 906 (3d Cir. 1981)]. This holding has been refined into a two
pronged standard. First, there must be a substantial, non-frivolous, legal
theory, implicit or explicit, in the Board's argument, and second, taking the facts
favorably to the Board, there must be sufficient evidence to support that theory.

Id. at 882.

The Third Circuit re-affirmed this standard in Chester ex rel. N.L.R.B. v. Grane
Healthcare Co.:

As an initial matter, it bears explaining that the “reasonable cause” analysis is

not the deferential rubber stamp that the District Court and Grane characterize
it to be. To establish reasonable cause in the Third Circuit, “there must be a

14
substantial, non-frivolous, legal theory, implicit or explicit, in the Board's
argument, and second, taking the facts favorably to the Board, there must be
sufficient evidence to support that theory.” Vibra Screw, 904 F.2d at 882.
Significantly, the circuits that apply the four-part test use a substantially similar
standard.

666 F.3d 87, 98 (3d Cir. 2011). Further, in a Section 10(j) proceeding “[t]he district court
must find that the issuance of an injunction is ‘just and proper,’ i.e. that it is in the public
interest to grant the injunction, so as to effectuate the policies of the National Labor
Relations Act or to fulfill the remedial function of the Board.” Id. at 98-99 (quoting Eisenberg
ex rel. N.L.R.B. v. Lenape Products, Inc., 781 F.2d 999, 1003 (3d Cir. 1986)).

In Wellington Hall, the Court of Appeals reversed the District Court, finding an abuse
of discretion in its refusal to order reinstatement of discharged employees pending a hearing
before the Board, explaining:

The court also noted that there was no need for a reinstatement order because
the Board, if it found that the discharges were in retaliation for engaging in
protected activity, could order reinstatement with back pay. That reasoning,
however, misapprehends the purpose of section 10(j) relief. When the Board
files an application for such relief it is not acting on behalf of individual
employees, but in the public interest. . . . That interest is in the integrity of the
collective bargaining process. If union supporters are excluded from the
bargaining process pending resolution of unfair labor practice charges, the
position of the designated bargaining representative will in all likelihood be
substantially undermined. All members of the bargaining unit may be affected
by such an erosion of union support. Furthermore, the discharge of “active and
open union supporters. . .risk(s) a serious adverse impact on employee interest
in unionization.” Kaynard v. Palby Lingerie, Inc., 625 F.2d 1047, 1053 (2d Cir.
1980). When the Board, faced with an employer's resort to tactics calculated to
undermine union support at a critical stage of the bargaining process, seeks
section 10(j) relief, the focus of attention should not be on what relief may
ultimately be granted to individual employees, but on the likelihood of harm to
the bargaining process in the interim.

15
Eisenberg ex rel. N.L.R.B. v. Wellington Hall Nursing Home, Inc., 651 F.2d 902, 906-907
(3d Cir. 1981).
These principles were repeated in Hirsch ex rel. N.L.R.B. v. Dorsey Trailers, Inc.:

The standard to be applied by a district court in determining whether granting
temporary relief pursuant to § 10(j) is just and proper should be informed by
the policies underlying § 10(j). See Lenape Products, 781 F.2d at 1003;
Suburban Lines, 731 F.2d at 1090-91. “Congress sought to ensure that the
Board would be able to exercise effectively its ultimate remedial power.”
Lenape Products, 781 F.2d at 1003. Section 10(j) “was designed to enable the
Labor Board to vindicate its ultimate remedial power by affording limited interim
relief in instances where the passage of time reasonably necessary to
adjudicate the case on its merits convinced both the Board and the federal
courts that the failure to grant such relief might dissipate the effective exercise
of such power.” Suburban Lines, 731 F.2d at 1091. Thus, the focus in a § 10(j)
determination is on the public interest, Vibra Screw, 904 F.2d at 876, and “the
unusual likelihood . . . of ultimate remedial failure” by the NLRB. Suburban
Lines, 731 F.2d at 1091 n.26 (emphasis in original). “The public interest at stake
is the promotion of wholesome and mutually acceptable labor relations and the
settlement of labor disputes through collective bargaining between employees
and their employer.” Vibra Screw, 904 F.2d at 876 (citation and quotation marks
omitted).

In evaluating whether to issue an injunction under the “just and proper” prong,
a district court “should discuss and determine whether the failure to grant
interim injunctive relief would be likely to prevent the Board, acting with
reasonable expedition, from effectively exercising its ultimate remedial
powers.” Suburban Lines, 731 F.2d at 1091-92. “[T]he critical determination is
whether, absent an injunction, the Board's ability to facilitate peaceful
management-labor negotiation will be impaired.” Vibra Screw, 904 F.2d at 879.
This requires an assessment of “the likelihood of harm to the bargaining
process” absent an injunction. Eisenberg v. Wellington Hall Nursing Home, Inc.,
651 F.2d 902, 907 (3d Cir.1981). “Unless there are circumstances, like the size,
intimacy and longevity of the bargaining unit, which indicate that the bargaining
process will not be harmed, courts must be deferential to the Board's
determination that the integrity of the process needs interim protection.” Vibra
Screw, 904 F.2d at 879 n.7. The § 10(j) analysis must be guided by the

16
particular facts in each case. See Eisenberg v. Hartz Mountain Corp., 519 F.2d
138, 142 (3d Cir.1975).

147 F.3d 243, 247-248 (3d Cir. 1998).

The need for Section 10(j) injunctive relief was underscored by the First Circuit in
Pye ex rel. N.L.R.B. v. Excel Case Ready. There, the Court, citing the Third Circuit's
decision in Wellington Hall, stated that:

This Court has indicated that the “discharge of active and open union
supporters . . . risks a serious adverse impact on employee interest in
unionization” and can create irreparable harm to the collective bargaining
process. Pan Am. Grain Co., 805 F.2d at 27 (quoting Eisenberg v. Wellington
Hall Nursing Home, Inc., 651 F.2d 902, 906-07 (3d Cir.1981) (internal quotation
omitted)). The absence of key union organizers can contribute to the erosion
of support for a nascent union movement. Centro Medico, 900 F.2d at 454.
Moreover, the fear of employer retaliation after the firing of union supporters is
exactly the “irreparable harm” contemplated by § 10(j). /d.; see also NLRB v.
Electro-Voice, Inc., 83 F.3d 1559, 1572 (7th Cir. 1996) (noting the “chilling
effect” on organization that often follows the illegal discharge of key union
members).

The district court also noted that “a long time may pass before the Board
decides the merits of this case, [during which period] the spark to unionize the
Taunton plant may be completely extinguished.” Excel, District Court Order at
11. Section 10(j) interim relief is designed to prevent employers from using
unfair labor practices in the short run to permanently destroy employee interest
in collective bargaining. To allow such interference with a unionization effort
would make the Board's remedial process ineffective simply because it is not
immediate. See, e.g., Electro-Voice, 83 F.3d at 1573-74. Because the
disappearance of the “spark to unionize” may be an irreparable injury for the
purposes of § 10(j), the district court does not abuse its discretion when
evidence shows that the discharge of union supporters has delayed or halted
the unionization effort. Aguayo v. Tomco Carburetor Co., 853 F.2d 744, 749
(9th Cir. 1988); Universidad Interamericana de P.R., 722 F.2d at 958-60.

Lastly, the district court feared that “the improperly discharged employees are
likely to accept other jobs and find it difficult, if not impossible, to accept

17
reinstatement with Excel.” Excel, District Court Order at 11. Although § 10())

relief is not designed to address harm to particular employees, Wellington Hall,

651 F.2d at 906-07, the fact that the original union organizers will likely never

return to work if interim relief is not granted may itself cause irreparable injury

to the unionization effort, as the district court correctly pointed out.

238 F.3d 69, 74-75 (1st Cir. 2001). See also, N.L.R.B. v. Juniata Packing Co., 464 F.2d
153, 156 (3d Cir. 1972) (“One recent employee had been discharged for signing a card in
favor of unionization. Certainly such conduct is likely to intimidate employees who otherwise
would be disposed to support unionization.’).

IV. UNDERLYING UNFAIR LABOR PRACTICES — APPLICABLE LAW

Here, the NLRB has alleged that the employer, Mountain View Care and
Rehabilitation Center, LLC, unlawfully interrogated an employee, Yolanda Ramos, with
respect to her union activity on March 4, 2019, and thereafter suspended that employee and
fired her on March 5, 2019.

With respect to interrogation “an employer violates § 8(a)(1) of the NLRA ‘by
interrogating employees about their union sympathies, when doing so suggests to the
employees that the employer may retaliate because of those sympathies.” 1621 Route 22
W. Operating Co., LLC v. N.L.R.B., 825 F.3d 128, 145 (3d Cir. 2016) (quoting Hedstrom Co.
v. N.LR.B., 629 F.2d 305, 314 (3d Cir. 1980)). Furthermore, “Section 8(a)(3) of the NLRA

prohibits an employer from taking adverse employment actions against an employee in

retaliation for union membership or activities.” /d.

18

 

 
Under the Wright Line test, approved by the Supreme Court in N.L.R.B. v. Transp.
Mgmt. Corp., 462 U.S. 393, 402 (1983), abrogated by Dir., Office of Workers' Comp.
Programs v. Greenwich Collieries, 512 U.S. 267 (1994), “the employee must [first] establish
that the protected conduct was a ‘substantial’ or ‘motivating’ factor [for the employer's
action]. Once this is accomplished, the burden shifts to the employer to demonstrate that it
would have reached the same decision absent the protected conduct.” Wright Line, 251
N.L.R.B. 1083, 1087 (1980).

The Third Circuit has also recognized that where the employer's motive for
questioning the employee was entirely unlawful, that interrogation is itself a violation of the
NLRA and the employee’s alleged dishonesty is therefore immaterial for purposes of
determining the lawfulness of the discharge. MCPC Inc. v. N.L.R.B., 813 F.3d 475 n.11 (3d
Cir. 2016).

V. ANALYSIS
Respondent having conceded that under the standards of proof applicable in Section

10(j) proceedings, there is reasonable cause to believe that the allegations set forth in the

 

2 Although Greenwich Collieries abrogated Transportation Management Corporation, the Wright
Line test remains the governing law on the point. See 1621 Route 22 W. Operating Co., 825 F.3d at 145-
146 &n. 12 (applying the Wright Line test and explaining that “[allthough the [Supreme] Court later
abrogated a portion of Transportation Management on grounds not relevant here, the central holding
‘remains intact. The NLRB’s approach in Transportation Management is consistent with § 7(c) [of the
NLRA] because the NLRB first required the employee to persuade it that antiunion sentiment contributed to
the employer's decision.’ Dir, Office of Workers' Comp. Programs, Dep't of Labor v. Greenwich Collieries,
512 U.S. 267, 278, 114 S.Ct. 2251, 129 L.Ed.2d 221 (1994).”).

19

 
Complaint before the Board are true (see Doc. 14, at 10, 5), the only issue before this
Court is whether an injunction would be “just and proper’.

In light of the foregoing law and factual findings, the Court has made the following
determinations.?

Preliminarily, the Court has determined that the legal theory advanced by the
Regional Director is substantial and not frivolous and there is sufficient evidence to support
the non-frivolous theory advanced by the Regional Director.

Here, there is reasonable cause to believe that the Respondent engaged in the
interrogation and discharge of Yolanda Ramos because of her engagement in lawful union
activities. An injunction in this action is “just and proper” on the basis that that the
interrogation and discharge of Ramos has had a chilling effect on the organizing efforts of
the Union and has intimidated and restrained other employees from exercising their right to
form, join, or assist a labor organization and to engage in collective bargaining through
representatives of their own choosing.

As previously stated, Respondent has admitted that there is reasonable cause to

believe that the allegations set forth in the Regional Director's Complaint are true and that

 

3 The Court notes that it is not making any final determination concerning the merits of the unfair
labor practice charges in this case. The Court further notes that Respondent concedes that “reasonable
cause” exists to satisfy the first prong of the test for the issuance of Section 10(j) injunctive relief. For the
reasons set forth herein, the Court finds that the second prong of the standard, that the issuance of
injunctive relief is ‘just and proper’, has been met. In so finding, the Court has not resolved disputed issues
of fact or the credibility of witnesses to the extent that this function is reserved exclusively for the Board in
the underlying administrative proceeding.

20

 

 

 
the Respondent has engaged in, and is engaging in, unfair labor practices within the
meaning of Section 8(a)(1) and (3) of the NLRA. (Doc. 14, at 10, 15; Doc. 14-1, at 16; see
also, Hr’g Tr., at 6, 23). The Respondent, however, contests whether the issuance of an
injunction is “just and proper.” In support of the proposition that no such injunction is
necessary, the Respondent advances the following arguments:

(1) There has been no “chilling effect” on union organizing activity at the nursing
home because there are currently collective bargaining negotiations going on for
the first bargaining unit organized by the union involved there, i.e., the CNAs.

(2) The Union has successfully brought forward another unit for Board certification,
specifically the LPNs, which is currently “under consideration and dispute”
before the Board;

(3) | The Union has brought a petition for Board certification for another unit, the per
diem CNAs (PRN-CNAs), where an election is scheduled; and

(4) The Union is involved in litigating two unfair labor practice charges before the
Board, including the one before this Court.

(Doc. 14-1, at 19). Thus, the Respondent claims that the termination of the employee in this
case, Yolanda Ramos, has not chilled any other organizing activities by the Union. (/d.; see
generally, Hr’g Tr.). Respondent's arguments are each without merit.

First, the current status of the Union’s efforts on behalf of the CNAs and LPNs is

irrelevant to the analysis of whether injunctive relief is just and proper in this case due to

21

 
alleged unfair labor practices with respect to the union's attempt at organizing the service
and maintenance employees. The CNA, LPN, and per diem CNA, units are separate
bargaining units which have no connection to the interests of the service and maintenance
employees who are the persons whose right to organize is affected by the Respondent's
alleged unfair labor practice. The chilling effect of the firing of Yolanda Ramos can only be
evaluated in terms of the service and maintenance employees because it is their
organizational rights under Section 7 of the NLRA that have been affected.

Respondent’s efforts to negate the chilling effect of its conduct at issue in this case
by making reference to the existence of collective bargaining negotiations for the CNAs
proves nothing because, while 5-10 negotiation sessions have taken place, no Collective
Bargaining Agreement has been reached, including any agreement as to key issues such
as medical benefits or wages, and nothing in the record suggests that a Collective
Bargaining Agreement is imminent or that one will be reached during the Union's
certification year.

With respect to the employees other than the service and maintenance employees,
who are included in the LPNs and per diem CNAs proposed units, again, nothing in the
record demonstrates that these inchoate proceedings have any connection to the group of
employees of which Yolanda Ramos is a member, and further provide no evidence which
would tend to mitigate the chilling effect of her discharge on those employees. Respondent

would have this Court accept the proposition that the chilling effect of Yolanda Ramos’

22

 

 
discharge on the employees in the putative bargaining unit sought by the Union is
dissipated merely by its participation as a Respondent in other administrative proceedings
before the Board relating to other groups of employees who share no community of interest
with the service and maintenance employees. The Court finds no merit in this argument.

The Court further finds that an injunction is necessary to preserve the Board's
ultimate remedial power by restoring the status quo until the Board can actually hold its
hearing and make its decision first through its Administrative Law Judge and then, if
necessary, by appeal to the NLRB itself. During the hearing, the parties agreed that, due to
the time it takes to receive a decision from an Administrative Law Judge and to resolve any
appeals from the ALJ's decision, as well as the length of time it will take for a Petition for
Review to be filed and ruled upon by the United States Court of Appeals for the Third
Circuit, it may take “years” before a Final Order is issued which may be enforced against the
Respondent should the Petitioner prevail. (See Hrg Tr., at 17-18; 27). This timetable for the
ultimate resolution of the underlying action significantly hinders the Union's efforts to
organize and increases the likelihood that the interest in, and energy of, a union drive will
dissipate over the time that it may take to fully resolve this action. Absent injunctive relief
under Section 10(j), Respondent may accomplish any unlawful objectives to prevent Union
organization and formation before a Final Order is issued and specifically those which are
the subject of the Petitioner’s Complaint which will be heard by an ALJ of the NLRB.

Therefore, because of the length of this process, injunctive relief is necessary.

23

 

 

 

 
In light of the afore-listed findings of fact and the applicable law, an injunction is just
and proper in the present action as the discharge of a union adherent or a union leader
such as Yolanda Ramos, an individual participating in the campaign to unionize the service
and maintenance employees, has a chilling effect on the union organizing drive. The
affidavits and testimony of record demonstrate that the service and maintenance employees
are only willing to take limited, if any, risk, and fear that by associating themselves with the
union organizing or being perceived as being associated with the union, they risk discharge.
This creates a chilling effect on these employees’ willingness to exercise their Section 7
rights “to form, join, or assist labor organizations, to bargain collectively through
representatives of their own choosing, and to engage in other concerted activities for the
purpose of collective bargaining or other mutual aid or protection.”

VI. CONCLUSION

For the foregoing reasons, the Court finds that Petitioner has met its burden with
respect to its entitlement to injunctive relief pursuant to Section 10(j) of the NLRA pending
the final disposition of the matters involved and pending before the NLRB. The Regional
Director of the Fourth Region of the National Labor Relations Board’s Petition for Injunction
under Section 10(j) of the National Labor Relations Act, as Amended (Doc. 1) will therefore

be granted as set forth in this memorandum opinion and accompanying Order.

 

Rbbert.D. Manani

United States District Judge

24

 
